AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                  UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                             V.                                  (For Offenses Committed On or After November 1, 1987)

         MARGARITO MUNOZ SANCHEZ (1)                               Case Number: 20CR3483-MDD

                                                                 Martin G. Molina
                                                                 Defendant’s Attorney
Registration Number: 84321-198
    _
‫܆‬
THE DEFENDANT:
‫ ܈‬pleaded guilty to count(s) 1 of the Information (Class A Misdemeanor).

‫ ܆‬was found guilty on count(s)
   after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                 Nature of Offense                                                                  Number(s)
42 USC 4307(a)                  SOCIAL SECURITY FRAUD (Misdemeanor)                                                   1




    The defendant is sentenced as provided in pages 2 through             3         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
‫ ܆‬The defendant has been found not guilty on count(s)
‫ ܆‬Count(s)                                                 is dismissed on the motion of the United States.


‫ ܈‬Assessment: $25.00.

‫ ܈‬No fine                  ‫ ܆‬Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                 May 26, 2021
                                                                 Date
                                                                  ate of Im
                                                                         IImposition
                                                                            position of Sentence



                                                                 HONORABLE
                                                                  ONORABLE MITCHELL DD. DE
                                                                                        D
                                                                                        DEMBIN
                                                                                           MBIN
                                                                 UNITED STATES MAGISTRATE JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              MARGARITO MUNOZ SANCHEZ (1)                                                Judgment - Page 2 of 3
CASE NUMBER:            20CR3483-MDD

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 6 MONTHS.




 ‫܆‬     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ‫܆‬     The court makes the following recommendations to the Bureau of Prisons:




 ‫܆‬     The defendant is remanded to the custody of the United States Marshal.

 ‫܆‬     The defendant must surrender to the United States Marshal for this district:
       ‫܆‬    at                              A.M.              on
       ‫܆‬    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ‫܆‬
       Prisons:
       ‫܆‬    on or before
       ‫܆‬    as notified by the United States Marshal.
       ‫܆‬    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      20CR3483-MDD
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             MARGARITO MUNOZ SANCHEZ (1)                                            Judgment - Page 3 of 3
CASE NUMBER:           20CR3483-MDD

                                            RESTITUTION

The defendant shall pay restitution in the total amount of $55,689.62 distributed to the victims as follows:

                   Victim                               Amount
 Social Security Administration                 $23,487.64
 California Department of Health Services       $32,201.98

Payment of the restitution shall be made at a rate of $120.00 per month.

The Court permits the defendant to continue to make restitution payments to the Social Security Administration
via withholdings at a rate of $70.00 per month.

The defendant shall pay restitution to the California Department of Health Services at a rate of $50.00 per month
or, should the Social Security Administration adjust the withholding amount, in the amount of the monthly
restitution payment rate ($120.00) minus the adjusted withholding deducted by the Social Security
Administration.




                                                                                                 20CR3483-MDD
